 In the Matter of DIAMOND T MOTOR CAR COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICACase No. C-1107.-Decided December 8, 1939Motor TruckAssembling Industry-Interference,Restraint,and Coercion:speech and statements to employees conveying preference for inside labor organ-ization and opposition to outside organizations during outside union's campaign-Company-DominatedUnion:dominationof and interference with formation andadministration;formation in accordance.with respondent's expressed preferencefor an inside organization;financial and other support; subsequent independencein administrationnot curativeof initial domination and interference;disestab-lished, as agency forcollectivebargaining-Contract:with company-dominatedunionabrogated-Discrimination:charges of, dismissed;evidence fails to sustaincharges.Mr. Robert R. Rissman,for the Board.Miller, Gorham, Wescott & Adams,of Chicago, Ill., byMessrs. Ed-ward R. Adams, James B. Wescott,andRobert English,for therespondent.Messrs. Joseph M. JacobsandHarry U. Bernstein,of Chicago, Ill.,for the Union.Evelyn Neilson Cooper,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalUnion, United Automobile Workers of America, herein called theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Thirteenth Region (Chicago, Illinois),issued its complaint dated October 11, 1938, against Diamond T MotorCar Company, Chicago, Illinois, herein called the respondent,alleg-ing that the respondent had engaged and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.A copy of the complaint,accompanied by a notice of hearing, was duly served upon therespondent.18 N. L.R. B., No. 31.204 DIAMOND T MOTOR CAR COMPANY205With respect to the unfair labor practices, the complaint alleged, insubstance, that (1) the respondent discriminated in regard to hire andtenure of employment and discouraged membership in the Unionby discharging and refusing to reinstate C. R. Cahill;' (2) the re-spondent dominated and interfered with the formation and adminis-tration of a labor organization known as Automotive Workers In-dustrial Union, herein called the Association, and contributed supportto it; (3) the respondent advised, urged, and warned its employeesto refrain from joining or retaining membership in the Union, inter-rogated employees regarding their union affiliations, and threatenedemployees with discharge if they joined or remained members of theUnion; and (4) by the foregoing acts and each of them, the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Thereafter, the respondent duly filed an answer to the complaint,which was amended during the hearing, admitting certain allega-tions of fact as to its business, but denying the alleged unfair laborpractices.Pursuant to notice, a hearing was held on October 24, 25, 26, 27, 31,and November 1, 1938, at Chicago, Illinois, before Charles W. Whitte-more, the Trial Examiner duly designated by the Board. The Board,the respondent, and the Union were represented by counsel and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues wasafforded all parties.Prior to the hearing the Association filed a petition to intervene,which was denied by the Regional Director.At the opening of thehearing, the Association filed an amended petition to intervene, whichwas denied by the Trial Examiner.Upon appeal from the TrialExaminer'sruling, the amended petition to intervene was disallowedby the Board.2At the close of the hearing the Association reneweditsmotion to intervene, which was denied by the Trial Examiner.During the course of the hearing the Trial Examiner ruled onseveralother motions and on objections to the admission of evidence.At the conclusion of the hearing counsel for the respondent movedto dismiss the complaint.Ruling on such motion was reserved by theTrial Examiner.The motion was subsequently denied in part andgranted in part in his Intermediate Report.The Board has reviewed'In the complaint C. R. Cahill was erroneously designated as C. A. Cahill.By anamendment to the complaint made during the hearing,"C. A. Cahill"was changed to"C. R. Cahill."28eePacific Greyhound Lines, Inc. v.National Labor Relations Board,303 U.S.272,1938, reversing 91 F. (2d) 458 (C. C. A. 9), which reversed in part and affirmed inpartMatter of Pennsylvania Greyhound Lines, Inc.,Greyhound Management Company,CorporationsandLocal Division No. 1063 of the Amalgamated Association of Street, Elec-tric Railway and Motor Coach Employees of America,1N. L. R. B. 1. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.3The rulings are hereby affirmed, excepting theruling on the motion to dismiss, which is affirmed only in so far asit is consistent with the findings, conclusions, and order hereinafterset forth.On December 27, 1938, theTrial ExaminerReport, in which he found that the respondent had engaged in unfairlabor practices within the meaning of Section 8 (1) of the Act, butthat the respondent had not discriminatorily discharged C. R. Cahillor dominated or interfered with the Association within themeaningof Section 8 (3) and (2), respectively, of the Act.He accordinglyrecommended that the respondent cease and desist from engaging inthe unfair labor practices found and that the complaint be dismissedas to the other unfair labor practices alleged therein.Copies of theIntermediate Report, in which the parties were advised of theirprivilege, on request, to file briefs with and present oral argument be-fore the Board, were duly served upon the respondent and upon theUnion.On January 19, 1939, both the respondent and the Unionfiled exceptions to the Intermediate Report.The Union also filed abrief in support of its exceptions.On January 30, 1939, the respondentfiled a reply brief.Neither party requestedoralargument.TheBoard has considered the exceptions to the Intermediate Report andthe briefs submitted.In so far as said exceptions are inconsistent withthe findings, conclusions, and order hereinafter set forth, the Boardfinds them to be without merit.Upon the entire record in the case, the Board makes the following:FINDINGS,OF FACT1.THE BUSINESS OF THE RESPONDENT 4The respondent is an Illinois corporation, having its principal officeand place of business in Chicago, Illinois, and a service branch inLong Island City, New York. It is engaged in the designing, as-sembling, sale, and distribution of motor trucks and motor truck parts3The Trial Examiner permitted the Union on motion to amend its second amendedcharge, preliminary to the amending of the complaint by the Board,alleging that Cahillwas discharged because he was not a member of the Association rather than,as originallyalleged, because he was a member of the Union.Counsel for the respondent took exceptionto this ruling on the ground that,since the Board Rules and Regulations require a chargeto be made under oath,it can only be amended under oath and by the original maker.The amtndment was offered in open hearing by one of the Union's co-counsel.The chargehad originally been made by the other one of its two counsel.The respondent, on motionof its counsel, was allowed 3 days in which to answer the complaint as amended on thebasis of the amended charge.Under the circumstances,the safeguards provided by theBoard Rules and Regulations were substantially satisfied and the respondent was in noway prejudiced.we therefore do not find any fatal procedural defect.4 The findings in this section are based on a stipulation of facts. DIAMOND T MOTOR CAR COMPANY207and accessories.This proceeding is concerned only with the respond-ent's Chicago plant.From October 1, 1937,to September 30, 1938, approximately 90per cent of the materials used in the production of trucks were pur-chased and shipped from outside the State of Illinois.During thesame period,the respondent produced finished products valued inexcess of$8,000,000, approximately 90 per cent of which were shippedoutside the State, about 25 per cent having been shipped to foreigncountries.The respondent normally employs more than 500 personsin the manufacturing and servicing process at its Chicago plant.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, is alabor organization affiliated with the Congress of Industrial Organ-izations,herein called the C. I. O. It admits to membership employeesof the respondent.The Automotive Workers Industrial Union is an unaffiliated labororganization,admitting to membership automotive employees,exclu-sive of supervisory employees.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion; domination of and inter-ference with the AssociationIn the earlyspring of1937 the Steel WorkersOrganizing Com-mittee,herein calledthe S. W. O. C., affiliated with the C. I. 0., com-menced to organize the respondent'splant, and during themonth ofMarch1937secured a number of applicationsfor membership fromamong the respondent's employees.During thesame month, C. A.Peirce, therespondent'svice president,5 questioned FrankKoci, anemployee, as to whetheror not he had seenS.W. O. C.cards passedaround theshop.At approximatelythe same time,Plant Superin-tendent Courvalsimilarly questionedJoseph Tishcovske,an employeewho had signeda S. W. O.C. card,and said, "Joe,it islike this, Mr.Tilt, the owner of this company,will not stand for any . . . outsideunion . ..If Mr.Tilt finds outorganizationis going on here I amgoing tolose my job, Mr.Peirce will lose his job, becauseMr. Tilt willclose this plant down."Koci's andTishcovske's testimony was notdenied.We find that by Peirce's andCourval's interrogation of Kociand Tishcovske, respectively,and by Courval's statementto Tishcovske,the respondent has interferedwith, restrained,and coerced its em-ployees in the exerciseof the rightsguaranteed in Section7 of the Act.5 In this capacity,Peirce was in charge of production and engineering,and labor relationsat the respondent's Chicago plant. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 24, 1937, a Chicago newspaper, the "Chicago Herald andExaminer," carried a brief news item stating that the United Auto-mobileWorkers contemplated extending unionization "under theC. I. O. banner" to the respondent's plant.This news came to theattention of Peirce.He telephoned Tilt, the respondent's president,who was out of the city, and informed him of the announcement.Peirce testified, and we find, that Tilt advised, "Well, you better talkto the men about this situation and tell them we don't want a strike;we don't want a cessation of our work, such as Hercules 6 have had;we can not afford to be tied up here ; business is going good ... anda strike would be a very serious matter . . .You talk to the men, tellthem of our friendly relations and our cooperative spirit ... and tellthem we don't want any trouble."On the same day, following this conversation, Peirce called a meet-ing in the plant of all the employees.At about 1: 30 the men lefttheir work and assembled, as instructed by the foremen.Peirce ad-dressed the group at some length.There is substantial agreement con-cerning the content of his speech.Peirce mentioned having seen thenews item and pointed out that there had been no strikes at the plantsince his arrival there in 1918.He also said that he was working onproposed wage increases and was considering the question of vacations.Peirce testified, and we find, that during the course of his speech hestated :I have read the Wagner Act, and while I don't pose as any author-ity on it, I can say that you have a perfect right to organize inany way you see fit a union in our plant ... There are threeforms of union that I know of.There is the Federation of Labor,there is the C. I. O. and there is an independent union form oforganization, and any of those are acceptable to me.However,personally, since I am going to conduct the negotiations probablywith the representatives of whatever union is formed, naturallyI would like to talk and deal with a man or men who know ourbusiness in our plant, understand our peculiar working conditionsand can talk intelligently about them . ..By all means, don'tlet us stop work with any strike or any disturbance during thesetimes when we have some business.In this speech, delivered to the employees assembled by the foremenin the plant during working hours at a time when self-organizationalefforts were in their initial stages, Peirce, one of the respondent'sprincipal executive officers, iterated the respondent's already assertedopposition to an outside labor organization and declared its preferencefor an inside organization.Thus, Peirce alluded to the present satis-factory condition of the respondent's business, contrasting it with the6 Referring to the Hercules Motor Company, which supplied the respondent with motors. DIAMOND T MOTOR CAR COMPANY209prevailing disruption in the automotive industry as a whole, a condi-tion which he attributed to the current wave of C. I. 0. strikes.Con-tinuing, he advised the employees, on the one hand, of their rightunder the Act to organize as they desired, but, on the other hand,stated that he, as the individual likely to handle collective bargainingnegotiations for the respondent, preferred to deal with "a man or menwho know our business in our plant," or, in other words, an insideorganization.The latter statement obviously offset his professedrecognition of the employees' right to select their own formof organ-izationand constituted a direct appeal for the formation of an insideunion.Moreover, on the same occasion Peirce referred to the coopera-tive attitude of the respondent, and in that connection mentioned thathe was preparing wage increases and considering the matter ofvacations.Whether these remarks were purposely intended to induceadherence to his expressed wishes is immaterial, for under the circum-stances they would inevitably be so construed by the employees.Peirce testified, and it is likewise contended in the respondent's brief,that in making this speech he was actuated solely by fear ofa strikeand by his desire to avoid an interruption in the respondent's business.Peirce admitted that there was no immediate threat of a strike at theplant and that his alarm was occasioned by the adverse effect of strikeselsewhere upon the respondent's production.Whether or not thisapprehension was the motive for Peirce's speech is immaterial, sinceit is plain that his statements went far beyond an appeal for peacefullabor relations, as we have hereinabove found.We find that by thisspeech, delivered under the circumstances stated, the respondent hasinterfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act.7When Peirce concluded his talk, Walter Grassow, an employee,requested him and the foremen present to leave the assembly, in orderthat the men might discuss the matter of organization among them-selves.Peirce and all but two of the foremen withdrew immediately.The latter two were again requested by Grassow to leave, and theydeparted.There is a conflict in the evidenceas towhether or notthose two foremen remained within hearing distance of the discussionwhich ensued throughout most of the remainder of the afternoon.We find that they did not. During the ensuing discussion, some ofthe men urged C. I. 0., and others A. F. of L., affiliation, while someadvocated the formation of an independent organization.There was7 SeeNational Labor Relations Board v. The Falk Corporation,102 F. (2d) 383(C. C. A.7), enforcingMatter ofThe Falk CorporationandAmalgamatedAssociationof Iron,!Steel and Tin Workersof North America,Lodge 1528,6 N. L. It.B. 654, wherethe Courtsaid : ". . . the voice of authority may, by tone inflection,as well as by the substance ofthe words uttered, provoke fear and awe quite as readily as it may bespeak fatherlyadvice.The position of the employer,where, as here,there is present,genuine and sincererespect and regard, carries such weight and influence that his words may be coercivewhen they would not be so if the relation of master and servant did not exist." 210DECISIONS OF NATIONAL LABORRELATIONS BOARDsentiment against A. F. of L. affiliation because "they ... figured itwould be split up, our whole shop, that way, all differentcrafts andtrades working there."There was also considerable opposition to theC. I. O. because of the then current strikes in the automotive industry.C. R. Cahill, an employee who had previously applied for S. W. O. C.membership, was among those who argued in favor of the C. I. O.He also explained "the workings of a union group, an outside inde-pendent organization, solely . . . for the benefits of the men."Laterin the afternoon the assembled employees decided to resolve the ques-tion by secret ballot.Cahill suggested that they vote either for theC. I. O. or for an inside union. Two employees were selected fromeach department to supervise the balloting.The votes were cast ontime slips and scraps of paper and were deposited at the time clockas the men left the plant for the day.The counting of the votes tookplace in Peirce's office, its use for this purpose having been requestedby the men. Peirce was present but did not participate.The votewas substantially in favor of an inside organization.On the next day, March 25, two men were selected by the employeesin each department to act as representatives at the initial organizationalmeeting of the Association.That afternoon approximately 30 suchrepresentatives, including Cahill,met inthe shippingofficeof the plantduring working hours.,'Questions of dues, legal assistance, andgrievances were discussed and Cahill was elected temporary chairman.At the request of the group,.Cahill summoned Peirce to explain whytwo of the representatives had not been permitted to attend.Thereis no evidence that any other agent of the respondent attended.Cahilltestified that Peirce used this occasion to offer him a "printed constitu-tion and bylaws."This testimony was not corroborated by other wit-nesses who were present at the meeting and Peirce categorically deniedit.Cahill admitted that he did not accept or look at the profferedpamphlet.Under these circumstances, we do not credit Cahill'stestimony concerning Peirce's alleged offer.Other organizational meetings were held outside the plant almostnightly during the subsequent weeks, for the purpose of drafting theAssociation's constitution and bylaws.On April 18, the first openmeeting of the Association was held, off the respondent'spremises.Officers were elected, Cahill being named president, and the constitu-tion and bylaws were adopted.Thereafter, a proposed contract wasdrafted by the Association's officers and executive committee and sub-mitted to the respondent's officials.Cahill admitted that after readingthe proposed contract Peirce stated, "That it was a way too high, thatthe company could not afford to pay those prices."Other phases ofthe proposed contract were also objectionable to the respondent.Sub-s Cahill's foreman gave him permission to attend the meeting,saying, °... If I had beenselected why I would have to go .. . DIIA MONI) T MOTOR CAR Conl-MANY211sequently, the Association had additional meetings with the manage-ment.A contract covering the Association's members only was signedon June 16, 1937, after being approved by acclamation at a meetingof the employees held on the respondent's time and premises.The Association also negotiated with the management on behalf ofthe employees concerning grievances.Cahill cited one instance wheretwo discharged men were reinstated through the efforts of the grievancecommittee.The respondent permitted Association dues to be collected on com-pany time.0 It also consented to the erection of Association bulletinboards in the plant.And in July 1937, it contributed approximately$90 to help the Association defray the expenses of a plant picnic, theAssociation having incurred a deficit as a result of the picnic.Late in July 1937, dissatisfaction with Cahill's administration ofthe Association developed within the membership, culminating in hisexpulsion from the Association on September 15, 1937.10Thereafter,Cahill was succeeded as president by Tom Law, an employee.OnDecember 9, 1937, the respondent and the Association entered into acollective contract, superseding the above-mentioned June 16 contract,for a term of 1 year and subject to renewal thereafter.About April 1938, an undetermined number of the respondent'semployees left the Association to join the Union.During this periodPeirce approachedWalter Stanisz and, after discussing his work,inquired about the "labor situation," stating, "I heard that there wereC. I. O. cards floating around the shop," and that "some of the fellowsgo to C. 1. 0. meetings." Peirce also asked, "Why ... don't you fellowsseem to get along with Tom Law?" and, "If you fellows don't likeTom Law, why don't you get him out of there and get another man inhis place?"Peirce did not refute Stanisz's account of this incident.On the same day Stanisz reported his conversation with Peirce to PlantSuperintendent Courval.Courval said, "I don't see why you attendthese outside meetings."Stanisz then inquired if he had "done any-thing wrong," and Courval replied, "I hope not, they got your nameon a list."A few days later, Hank Schwabe, Stanisz's strawboss,reported to him that Courval had inquired if any of the employeeshad been talking about outside unions and meetings, and a few dayslater also reported that Courval had asked if Stanisz was a goodworker.During the same period William Crowell, an employee, wasaccosted by Courval, who said, "Say ... they tell me you are a C. I. O.member," and who told him he had been seen in the plant signing aunion card.Neither Courval nor Schwabe testified.°This permission was subsequently withdrawn at the suggestion of the Board's fieldexaminer when investigating the charges filed in this case.11The circumstances surrounding his expulsion from the Association are more fullydiscussed in connection with his allegedly discriminatory discharge,considered in SectionIII B,infra. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 21 or 22, 1938, a union committee had an audiencewith Peirce regarding the posting of C. I. O. notices in the plant.Permission to post such notices was withheld by Peirce pending adviceof counsel; there is nothing in the record to indicate that permissionwas subsequently granted.On the occasion of this occurrence Peirceasked the union representatives what was "wrong with the organiza-tion that was in the plant" and why they did not "get back insidethe fence and play ball."Peirce did not deny having made theseremarks.We find that by the immediately preceding statements and actsof Peirce and Courval, the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Conclusions as to the AssociationDuring the formative stage of the S. W. O. C. membership cam-paign the respondent, through the interrogations and comments ofPeirce and Courval, opposed outside affiliation of its employees and,through Peirce's talk on March 24, directed their organizational effortstoward the formation of an inside organization.By these acts therespondent furnished the initial impetus for the formation of an in-side organization with the result that the Association was created andthe first effort to form an outside union was abandoned.Thus therespondent not only restricted its employees' free exercise of theirright to self-organization, as we have hereinabove found, but alsodominated and interfered with the formation of the Association.The respondent supplemented its advocacy of an inside organizationwith direct assistance and support to the Association.The election ofMarch 24 was held on company time and property.At least oneemployee representative, Cahill, was given the express permission ofhis foreman to attend the initial organizational meeting of the em-ployee representatives held on March 25 on company time and prop-erty.Association bulletin boards were erected in the plant and forseveral months dues were collected during working hours.The meet-ing at which the Association's contract of June 16 was approved bythe membership was held on company time and property. In Julythe Association received a financial contribution of about $90 from therespondent in connection with the expenses of a plant picnic.Theseacts were in marked contrast to the respondent's opposition toward anoutside organization from which it withheld even the use of its bulle-tin boards "pending advice of counsel." Finally, in the spring of 1938,when the C. I. O. again undertook to organize the employees, therespondent by its statements renewed its attack on the latter andsought to avert disaffection from the Association. DIAMOND T MOTOR CAR COMPANY213The respondent contends in its brief that the evidence establishesthe Association to be in fact an independent organization and hencethat the respondent cannot be deemed to have dominated, interferedwith, and contributed support to the Association in violation of Section8 (2) of the Act. In support of this position, it points to the follow-ing facts: (1) The Association was organized after the open discus-sion and the secret balloting which followed Peirce's speech of March24; (2) Cahill as well as certain other duly elected officers of theAssociation had previously applied for membership in the S. W. 0. C.and openly advocated C. I. 0. affiliation during the discussion onMarch 24, while Cahill, as president, repeatedly stressed the need fora truly independent union; (3) no agent of the respondent participatedin the mechanics of organizing the Association; (4) the July 16 con-tract represented, not the dictates of the management, but a com-promise on behalf of both parties; and (5) the Association's griev-ance committee functioned effectively.These facts do not have theprobative force attributed to them by the respondent, especially whenconsidered in relation to our foregoing findings.While it may be con-ceded that certain individual employees or groups of employees exer-cised some measure of independence during Cahill's incumbency aspresident of the Association, it does not follow that the independenceof certain members of the Association establishes the independenceof the Association.By reason of the facts already set forth, the Asso-ciation was, from the outset, an organization of the respondent's choice,rather than an organization of the employees'"ownchoosing."Theexercise of a limited independence of action, within the framework ofan organization otherwise dominated and supported by an employer,does not render such organization a free agent of the employees ascontemplated by the Act.We find that by its acts hereinabove discussed the respondent dom-inated and interfered with the formation and administration of theAssociation and contributed financial and other support to it and there-by interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act. The December 9, 1937,contract described above, having been made with a company-dominatedlabor organization, is illegal and void."B. The allegedly discriminatory discharge of C. R. CahillThe complaint, as amended during the hearing, alleged that onAugust 12, 1937, the respondent discharged and has since refused to"SeeNational Labor Relations Board v. Stackpole Carbon Company,105 F.(2d) 167(C. C. A. 3),modifying and enforcingMatter of Stackpole Carbon CompanyandUnitedElectrical&RadioWorkers of America,Local No. 502,6 N. L. R. B. 171;petition forcertiorari denied November 6, 1939;Titan Metal Manufacturing Company v. Titan Em-ployees Protective Association,308 U.S. 615, enforcingMatter of Titan Metal Manufac-turing CompanyandFederalLabor UnionNo. 19981,5 N. L. R. B. 577. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDemploy Cahill for the reason that he was not a member of the Asso-ciation and engaged in concerted activities with other employees atthe plant for their mutual aid and protection. In its answer therespondent denied the specific act of alleged discrimination and af-firmatively stated that Cahill was laid off along with other employeeson or about the same date, because of a decrease in the volume of itsbusiness.Cahill was hired by the respondent on August 18, 1936.With theexception of about the first 2 weeks, he was continuously employeduntil August 12, 1937, as a member of a three-man "special equipment"crew.The work of this crew consisted of attaching to trucks specialequipment, such as side gasoline tanks, facilities for sleeper cabs andtrailer brake connections, which were not attached by regular finisherson the assembly line.Until Cahill joined the crew it was composedof only two men.About the first of August 1937, Cahill, as president of the Associa-tion, prepared and distributed to the employees a notice calling a meet-ing for August 10. The notice, which reflected the existing dissensionwithin the Association, read in part :Shall we keep the ground we have gained or shall we let some ofthose among us who for a little personal gain would sell us backinto the slaving underpaid conditions, that are sure to follow.Prior to the meeting on August 10, Peirce asked Cahill if he wasresponsible for this notice and demanded an apology for the commenttherein about "slaving underpaid conditions."Cahill refused to apol-ogize.Peirce then declared that he ought to fire him. Cahill beganto pick up his tools, whereupon Peirce told him to continue his work.Cahill's and Peirce's accounts of the incident are substantially similar.At the Association meeting on August 10, Cahill was temporarilysuspended for engaging "in activities unfriendly and injurious to theUnion [Association]. and the membership at large" and for creating"friction, strife or disorder between the members, or between theUnion [Association] and the employer, when such conduct is withoutthe knowledge, approval and direction of the Executive Committee." 12Cahill testified, and we find, that at about 3: 30 on the afternoon ofAugust 12 he was advised by Courva.l that "there would be no more12These provisions are contained in Article VIII of the Association's Constitution andBylaws, Board Exhibit No.12, governing the "Removal of Officers and Committeemen."The Association's action was based on charges preferred by the executive committee be-cause of Cahill's efforts on behalf of the respondents service-station employees.Thisgroup of employees was covered under the Association's June 16 contract.The group hadapproached Cahill in mid-July 1937 for information regarding possible affiliation with theA. F. of L. Chicago Garage Mechanics Union, to the end that it might obtain the benefitsof preference or priority in case of transfer to other garages under the jurisdiction of thesame union.Cahill had communicated with an A. F.of L. organizer.So far as the recorddiscloses, he did not thereby incur the displeasure of the management, as contended bythe Union. DIAMOND TCAR COMPANY215work for me"; that he asked "what was the matter, was things gettingslow" and that Courval answered "yes"; that he "figured it was just alay off" and accordingly suggested that he would leave his tools withthe crew; that Courval objected, telling him to take his tools withhim "so you won't come back and say that your tools are missing orhave been stolen"; that he then inquired why it was "that a youngerman than I am is still working on the crew and I am being laid off,"to which Courval replied "that was his orders from the company."Courval was not called to testify.Peirce testified, however, that hehad nothing to do with Cahill's lay-off and that the responsibilitytherefor rested entirely with Courval.Whether, in dismissing Cahill,Courval acted on his own initiative or at the direction of Peirce isimmaterial, as is hereinafter shown.On or about August 18, Cahill returned to the plant for his paycheck.Cahill testified that while there he saw Peirce in the office,asked "How about my work" and was told, "You have been expelledfrom the union [Association].You do not have a card and you cannotwork here, and you can't get back in." 13 Peirce denied the place andsubstance of this conversation.The record discloses that Cahill wasnot expelled from the Association until September 15, and that it wasnot until after such date that Peirce learned either of Cahill's sus-pension on August 10 or of his ultimate expulsion from the Associa-tion.Peirce testified, however, that he did meet Cahill out in theplant shortly after his lay-off and that Cahill asked, "How would youlike to have the Federation of Labor in your plant now?" In viewof all the evidence, we cannot credit Cahill's testimony, and find thatthe conversation occurred as stated by Peirce.Accordingly, we findthat Cahill did not apply for reemployment on or about August 18,1937.There is no evidence in the record that at any time thereafterhe was denied employment by the respondent.The Trial Examiner found that the evidence did not support theabove-mentioned allegations in the complaint concerning Cahill'sdismissal on August 12, 1937.We agree with his conclusion., It isnot established, as the Union contends, that Cahill's dismissal istraceable to Peirce's annoyance at his statement about "slaving under-paid conditions," contained in the notice of the Association's August 10meeting, or that because of his annoyance Peirce maneuvered Cahill'ssuspension from the Association.And regardless of whether his dis-missal was Courval's sole responsibility, as Peirce testified, or wasordered by Peirce, as Cahill testified, it is not established that either13 The contract providedthat "Any newemployee kept on thejob for thirty (30) daysshall be considered to have qualified himself for his job, insofar as the first party is con-cerned and said employee shall be deemed to have qualified for Union[Association]membership after being so employedfor thirtydays."We find that this provision did notconstitute membership in the Association a condition of employment.283029-41-vol. 18-15 216DECISIONSOF NATIONALLABOR RELATIONS BOARDCourval or Peirce had knowledge on August 12 of Cahill's suspensionfrom the Association 2 days earlier.On the contrary, the evidenceshows, as we have found, that prior to his suspension there was ap-parent dissatisfaction among the membership with his administrationof the Association, culminating in his expulsion, and that the man-agement first learned of Cahill's suspension and subsequent expulsionfrom the Association more than a month after his dismissal.The Trial Examiner further found that Cahill was dismissed, asalleged by the respondent, because of a decrease in the volume of itsbusiness.We also agree with this conclusion.The respondent'srecords which are in evidence, and which were not controverted, showthat, from May 1937 until the date of the hearing in this proceeding,the trend of employment at the respondent's Chicago plant was de-cidedly downward; that, from May 5 until August 12, Cahill workedonly part time; that between June 16 and August 12, 19 productionemployees in addition to Cahill were laid off; and that thereafter nonew production employees were hired.However, the Union argues in its exceptions that Cahill was notdismissed in order of seniority, as provided for in the Association'sJune 16 contract, and that his efforts to compel the respondent toadhere to the seniority provision in the contract constituted one of thecauses for his dismissal.That provision read : ". . . lay-off can .. .be made only under strict seniority rulings-the last hired to be thefirst man laid off." Cahill construed this language as providing for"plant-wide" seniority, although he admitted that the respondent hadopposed such an interpretation.14According to Peirce's unrefutedtestimony, a system of ."plant-wide" seniority was proposed by Cahillduring the negotiations for the contract and finally abandoned by himas being impracticable.'FPeirce also testified, and the respondent'srecords are corroborative, that prior to and at the time of Cahill'sdismissal a policy of "occupational" seniority obtained and that Cahillwas dismissed, as were others before him, in accordance with thispolicy.There is no evidence that Cahill or the Association challengedthe respondent's seniority policy in the case of the earlier dismissals.Cahill did not deny that, of the three men comprising the special equip-ment crew, he had the least seniority.But he did claim that on August12 there were seven men, all junior to him in terms of seniority, stillemployed in Department X, which includes the chassis finishers and14About theend of July1937,the Association decided to install in the plant a "slipboard," thatis,a "boardwith thename of every man employed by the company in it, withthe date ofhis employment...from the oldest man on top to the youngest man on thebottom."Withregard to the posting of that board, Peirce told Cahill he was "taking toomuch for granted."There is no showing in the record that this"slip board" was everposted.15According to Peirce's testimony,plant-wide seniority was impracticable because ofthe varyingdegrees of skill required for the respondent'swork, its plant being a hand-assembly plant, where trucks are built to individual order., DIAMOND T MOTOR CAR COMPANY217assemblers as well as Cahill's special crew.The record discloses thatof those seven employees, there were only two whom Cahill was quali-fied to replace but that they in fact were laid off 2 days before August12.11In view of the above evidence, we find that on or about August12, 1937, the respondent pursued a policy of occupational seniority,that such policy was not necessarily violative of the equivocal senior-ity provision contained in the Association's current contract, and thatCahill was dismissed in pursuance of that policy.Although certain circumstances surrounding Cahill's dismissal giverise to the suspicion that he was discharged for the reasons allegedin the complaint, the evidence as a whole does not in our opinion war-rant an affirmative finding to that effect.Accordingly, we shall dismissthe allegations of the complaint with respect to Cahill.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has dominated and interfered with the forma-tion and administration of, and contributed support to, the Associa-tion, we find that the Association is incapable of serving the respond-ent's employees as their bona fide representative for the purposes ofcollective bargaining.We shall order the respondent to withdraw allrecognition from and disestablish the Association as the representativeof any of its employees for the purposes of collective bargaining. 17Having also found that the respondent's contract of December 9, 1937,with the Association is invalid under the Act, we shall order therespondent to cease and desist from giving effect to said contract orany renewal thereof.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :"These two mentioned employeeswere bothrecalled for short periods during Septem-her 1937,but so far as the record reveals neitherthey nor anyother employees wereassignedto Cahill's tasks on the special equipmentcrew.We findthat the respondentrecalled them,in preferenceto Cahill,in accordance with its current policy of"occupa-tional"seniority.17 SeePennsylvaniaGreyhound Lines,Inc.v.NationalLaborRelations Board, supra;NationalLaborRelations Board v. The Falk Corporation,supra. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Industrial Union, United Automobile Workers of America, andthe Automotive Workers Industrial Union are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of the Automotive Workers Industrial Union, and by con-tributing financial and other support to that organization, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair .labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.By discharging C. R. Cahill, the respondent has not engagedin unfair labor practices, within the meaning of Section 8 (3) of theAct.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Diamond T Motor Car Company, Chicago, Illinois, and its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of the Automotive Workers Industrial Union, or with the forma-tion or administration of any other labor organization of its em-ployees, and from contributing financial or other support to the Auto-motive Workers Industrial Union, or to any other labor organizationof its employees;(b)Giving effect to the agreement of December 9, 1937, with theAutomotive Workers Industrial Union, or any renewal thereof, or toany successor agreement with said organization;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activi-ties, for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act: DIAMOND T M'O'TOR CAR COMPANY210(a)Withdraw all recognition from the Automotive Workers Indus-trialUnion as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labor dis-putes, rates of pay, wages, hours of employment, or other conditionsof employment, and completely disestablish said Automotive WorkersIndustrial Union as such representative;(b)Post immediately in conspicuous places throughout its plant,and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, a notice to its employees that the respondent willcease and desist in the manner set forth in 1 (a), (b), and (c), andwill take the affirmative action set forthin 2 (a)of this Order;(c)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is.dismissed in so far as it alleges that the respondent discriminated inregard to the hire or tenure of employment of C. R. Cahill within themeaning of Section 8 (3) of the Act.